The opinion of the.court was filed February 15th, 1886.
Per Curiam.
The specification of error is not sustained. The refusal of the court to reverse and set aside a decree on the petition of one of the persons at whose instance it was made, after an appeal to and a certiorari from this court to *4review the same, presents no cause for reversal here. If the complaint was an error in making the original decree, it would be a proper subject of inquiry. Such however is not now tbe case. After the court has made a definitive decree which has been appealed from, it is not error for it to refuse to review or modify the same. No appeal lies from its refusal to do so.
Appeal quashed.